*367OPINION OF THE COURT
Niehoff, J.
On September 16, 1977, the defendant, Angel Perez, Antonio Calderone, Benedicto Muniz, also known as Junior, and others were in an apartment located at 586 Crescent Street, Brooklyn, New York. The defendant Angel Perez took out a gun and demanded that Junior turn over his money. Junior ignored the demand and after the defendant fired a shot toward the apartment wall, Junior told him he should not play with guns. Calderone said “kill him”. The defendant complied with this suggestion or direction and shot Junior in the chest. The defendant then took money out of Junior’s hand and Calderone removed money from Junior’s socks.
The above sequence of events took place in the presence of two eyewitnesses, Jose Marcano and Cecilia Matos who testified at trial. These eyewitnesses knew both the defendant and Calderone prior to the commission of the crime. The eyewitnesses, as well as Nydia Marcano and Iris Maldonado lived in the apartment where the crime occurred. In addition to the two eyewitnesses to the actual shooting, the People produced Nydia Marcano and Iris Maldonado, who heard the shots and came upon the crime scene moments later. Iris Maldonado was in an adjacent bathroom and Nydia Marcano entered from the hallway. Both Iris Maldonado and Nydia Marcano testified that as they entered the kitchen they observed the defendant holding a revolver and that Perez told them he would kill them if they did not shut up. The final prosecution witness (other than law enforcement personnel) was the decedent’s father who was called primarily to explain that the money on his son’s person was the proceeds of a settlement from a childhood accident.
Defendant was convicted of the crimes of murder in the second degree and manslaughter in the first degree. Manifestly, the proof of such crimes by defendant was overwhelming and none of the members of this court holds to the contrary. Quite apart from the sufficiency of the evidence argument, upon which ground defendant seeks a reversal of his conviction, defendant advances a number of claims of alleged error committed at the trial which he *368argues warrant a new trial and he asserts that the sentence of 25 years to life was excessive. The members of this court are divided on only one issue, namely, whether defendant was deprived of a fair trial by the Trial Judge’s failure to direct the prosecutor to turn over to defense counsel the tape and transcript of one of two telephone conversations, to which the witness Nydia Marcano was a party, which conversations were made more than eight months after the murder of Junior Muniz.
The record reveals that on direct examination Nydia Marcano testified that she knew the defendant Perez for more than eight years because he had been living with her sister Suzanna Marcano who is also known as Clara. About 9:00 p.m. on the evening of the homicide, Nydia Marcano left her apartment. Once outside, she saw that it was raining and she returned to the apartment to fetch an umbrella. As she was going down the hallway Nydia heard two gunshots and when she re-entered the apartment she saw Perez with a gun in his hand, at which time he threatened her. Later on, Nydia Marcano went down to the station house where she was questioned as to the events of the evening.
At the conclusion of her direct testimony, the prosecutor turned over to defense counsel a transcript of Nydia Marcano’s Grand Jury testimony and the prior statement concerning the murder given by her to the District Attorney’s office.
After cross-examination of the witness by Calderone’s attorney, Perez’ counsel started his cross-examination; but because of the lateness of the hour, the cross-examination was interrupted and the trial continued to the next morning.
The issue with respect to the transcripts of the tapes arose only because defense counsel had been informed by the defendant’s family that Nydia had solicited the sum of $500 from defendant’s family for not testifying in the case. On the second day of cross-examination, based upon what he had been told by his client’s family, defense counsel cross-examined Nydia Marcano concerning the alleged “bribe” request. When counsel asked Nydia if she had called any member of her sister Suzanna’s family to ask for *369money, Nydia responded “No”. When defense counsel asked Nydia whether she had called Francesco Sememidey, defendant’s stepson, and asked him to give her $200 she responded, to counsel’s obvious surprise, that it was defendant’s family that had come to her house and offered her money. When asked by defense counsel if she told “the District Attorney about that, that the offer of money?” Nydia replied “Yes”. Defense counsel then asked Nydia: “About two weeks ago, did you call your sister, Suzanna, and tell her that you wanted $500 and you wouldn’t show up in this court?”, to which Nydia replied “I called her on the instructions of the District Attorney”.
A bit later, defense counsel inquired, “Did you, about two weeks, make a phone call to Francesco Samaday [sic] [defendant’s stepson] at his factory and ask him for $500 so you didn’t come to court?” Again, Nydia replied, “I called him on instructions of the District Attorney”. When asked what she said to Francesco and Suzanna and whether taping was involved (“Were you wearing a tape * * * Did you have something on your body recording this?”), Nydia told defense counsel that she made the calls from the District Attorney’s office, that taping was involved, and that she was told to act as if she were accepting the money. When asked what Francesco said to her, Nydia replied “He said that he was going to speak to Kanno’s [Perez’] brother, in order to take the money to me, to bring the money to me”. Nydia’s cross-examination on this point concluded with her stating that no meeting ever occurred and no money exchanged hands. Although defense counsel was thus made aware of the fact that there were at least two conversations and that they were taped, at no time during his cross-examination did defense counsel request production of the tapes and/or transcripts of the witness’ telephone conversations with either Suzanna or Francesco.
On redirect examination, the prosecutor pursued the line of inquiry concerning the attempt by the defendant’s brother to bribe Nydia. After the witness testified that there was a Detective Ramirez with her when she called from the District Attorney’s office and that Suzanna had promised to contact the defendant’s brother to get the money, the court, sua sponte, charged the jury as follows:
*370“the court: Ladies and gentlemen of the Jury, there has been no evidence adduced that the defendant Perez himself was involved in this alleged offer of money”.
The prosecutor then indicated that he had no objection to a limiting instruction to the jury that the questions concerning the bribe attempt dealt only with the credibility of this witness, and not to the guilt or innocence of the defendant. The court instructed the jury in the following language: “the court: That is all, it’s to be considered with regard to, and that is solely on the issue of credibility, not proof or [sic] innocence of this case, but only of credibility”.
The prosecutor then concluded the examination of Nydia Marcano as follows:
Q And Mrs. Marcano, do you remember saying on the telephone, “Wasn’t it $500 he offered me,” and Suzanna Marcano —
mr. hirshman [Perez’ attorney]: Your Honor, I’m going to object to this. He’s leading [szc] from the statement, which I don’t know anything about, and I haven’t seen it.
the court: Yes, he [szc] leading too. Sustained.
mr. callan [The prosecutor]: I’ll turn over a copy of the statement to defense counsel, Your Honor.
(Mr. Callan hands a copy of the statement to Mr. Hirshman at this point.)
the court: Next question.
Q Mrs. Marcano, is there any doubt in your mind at this point that Angel Perez was the man with the gun in his hand when you went into the apartment?
A There is no doubt.
Q Is there any doubt in your mind that Chico was the man standing next to him?
mr. riordan [Calderone’s attorney]: Objection, Your Honor, to the form of the question.
the court: Overruled.
A No.
mr. callan: I have no further questions.
mr. riordan: I have nothing else, Your Honor.
mr. hirshman: Nothing else, Your Honor.
the court: You may step down.
*371Thus, even though defense counsel had possession of the four-page transcript of the conversation with Suzanna Mar cano, who was Nydia’s sister and defendant’s wife, and knew that there had also been a taped conversation with defendant’s stepson, defense counsel opted to forego any recross-examination of the witness. While Nydia was on the stand, defense counsel never asked for the other transcript and never inquired as to whether there were any additional statements by Nydia so that he could pursue any further cross-examination of the witness. One can hardly quarrel with that strategy in view of the fact that when defense counsel sought to brand Nydia as the solicitor of a bribe she responded by informing him that she had not sought a bribe but that members of defendant’s family had sought to bribe her; that she had reported the attempted bribe to the District Attorney who had instructed her to appear to play along; and that her conversations with the defendant’s wife and stepson made on instructions from the District Attorney were taped in the presence of a detective and an Assistant District Attorney. Inasmuch as the District Attorney was intimately involved with the conversations that took place with respect to a bribe and those conversations were taped in the office of the District Attorney, there was powerful evidence to support the conclusion that defendant’s family had not been honest with defense counsel when they told him that Nydia had solicited a bribe. Although defense counsel did not concede on the record that Nydia was not lying concerning the bribe (he could hardly be expected to do so), by his conduct it is evident that defense counsel had become convinced that he could not shake Nydia on the bribe offer or use it to prove her to be a witness who was not worthy of belief. What occurred thereafter fortifies us in this assertion.
After Nydia left the stand and a luncheon recess took place, Perez’ attorney, obviously distressed by the fact that, at the behest of the District Attorney, tapes were made indicating that members of the Perez family had sought to bribe a People’s witness, which would possibly have a prejudicial fall-out effect on his client’s case, pointed out to the trial court that before trial he had disclosed the bribe situation to the prosecutor and to the court, who determined that the subject was a matter for cross-examination. *372Defense counsel expressed concern with the impression made on the jury because the jury was not aware of the fact that it was the defense who had called the matter of the bribe to the attention of the court before Nydia was cross-examined. Counsel’s words were these: “And all I’m saying is that is the impression to the jury and nowhere is it reflected that this was brought to the Court’s attention by the defense”. Defense counsel evinced no concern whatever with the contents of the tapes and/or transcripts of Nydia Marcano’s conversations for the purpose of impeaching her. Rather, his interest was in trying to satisfy the jury that his client, Perez, had nothing to do with the postcrime antics surrounding Nydia Marcano and that the acts of the defendant’s family would not be held against the defendant by the jury. During the course of the colloquy which occurred after the luncheon recess the Assistant District Attorney advised the court and counsel that:
“I just want to be clear on the background or advise the Court of the background.
“Nydia Marcano came to my office and informed me that an individual by the name of Nelo, allegedly the brother of Angel Perez, had offered her $500 if she were to leave the jurisdiction and not testify in the case * * *
“[A]fter she informed me of this, I became quite concerned because, No. 1, it was going to interfere with a homicide trial and, No. 2, tampering with a witness is a felony. I therefore consulted with my superiors and we decided to initiate an investigation”.
After reading a portion of the Nydia-Suzanna transcript the court told defense counsel: “It’s apparent that your client’s family was not honest with you, Mr. Hirshman. Had they told you that an initial offer had been made by them to the witness, it could have saved a lot of difficulty”.
The prosecutor then put the entire episode into perspective when he noted that it was a classic example of a client or a client’s family not leveling with counsel: “He [defense counsel] blindly proceeds on cross-examination and opens up the door on the situation. It goes only to the witness’ credibility. I didn’t raise the issue myself. Counsel raised the issue”.
*373During the side bar conference counsel made it manifest that his concern was that the bribe issue would not reflect adversely against Perez. Thus, he stated: “What I am suggesting is, if this is the only call, that there is even more grounds to believe that it was done as an entrapping, so that this could not be used as an issue to attack him on” (emphasis added).
It was for that reason, and that reason alone, that defense counsel then for the first time, moved “to find out what information the District Attorney has with respect” to Nydia’s testimony. We think it is abundantly clear from the record that defense counsel, who had been given one transcript pertaining to the alleged bribe offer, and did not utilize it for purposes of cross-examining Nydia, but, instead, excused her from the stand, was not seeking any other transcripts for the purpose of cross-examining her.
The prosecutor opposed the motion for the production of any other statements and the application was denied. Ultimately, the stepson, who according to the tapes, was involved in the bribe offer, testified for the defense. Significantly, defense counsel never questioned him on the subject of the alleged bribe.
Transcripts of the taped conversations relating to the attempted bribe have been provided to the court and it appears that there were only two such conversations, both held on the same day. The earlier conversation, alluded to above, was between Suzanna Marcano and Nydia and took place at about 9:45 a.m. on May 18, 1978. At trial, defense counsel was given a copy of the lengthier, four-page transcript of that conversation. The second conversation took place at about 10:10 a.m. on the same date and was between Nydia and Francesco Sememidey, defendant’s stepson. The transcript of that conversation was the subject of defense counsel’s belated request for production which was denied. Thus, we are called upon to determine whether under the circumstances of this case, the trial court committed reversible error and denied defendant a fair trial when it refused to direct the prosecutor to turn over the two-page transcript of the telephone conversation between Nydia Marcano and Francesco Sememidey. We conclude that the record does not justify defendant’s assertion that he was denied a fair trial.
*374In our judgment, the subject transcript is not exculpatory material within the purview of Brady v Maryland (373 US 83) and People v Simmons (36 NY2d 126), and the court did not err in refusing to direct the prosecutor to turn it over to defense counsel on that ground. Nowhere in either transcript is there any statement made by Nydia Marcano which suggests, even remotely, that the defendant was innocent of the crime and was being falsely accused. However, even if the transcript could be broadly classified as Brady material because of the argument that it pertains to credibility, any error in not disclosing it would, in this case, be harmless.
We are also satisfied that the holding in People v Rosario (9 NY2d 286), does not call for a new trial in this case. Briefly stated, the Rosario rule requires the People to provide a defendant with an opportunity to examine a witness’ prior statement provided the statement “relates to the subject matter of the witness’ testimony and contains nothing that must be kept confidential” (People v Rosario, supra, p 289). The purpose of the rule “is to afford the defendant a fair opportunity to cross-examine the People’s witnesses at trial” (People v Poole, 48 NY2d 144, 149).
As shown above, the record discloses that defense counsel did not request the subject transcript of the conversation to enable him to cross-examine or impeach the witness Nydia Marcano. There is no reasonable escape from the conclusion that defense counsel was satisfied that if he pursued with Nydia the subject of the alleged bribe he would do damage to his client’s case beyond that which had already been done, when the jury learned that someone in defendant’s family had sought to bribe Nydia and that Nydia, in cooperation with the District Attorney, had undertaken to obtain evidence of the bribe offer. The record reveals quite plainly that defense counsel, having opened the door to the bribe testimony, was troubled by the impact of that testimony on the jury. He was not looking to let the jury hear more about those tapes made in the District Attorney’s office.
It can also be seen distinctly from the portions of the record quoted above, that counsel’s principal concern with respect to the bribery business was that Perez might be *375branded with his family members’ wrongdoing. If counsel thought that it was beneficial to his client’s cause to attack Nydia’s credibility further than he had on cross-examination (by using the tapes) why would he, after having examined the four-page transcript of Nydia Marcano’s telephone conversation, decide to forego re-cross-examination of the witness and excuse the witness from the stand without even asking for the other transcript whose existence was discloséd to him in the course of her cross-examination?
Manifestly, it was defense counsel’s strategy not to ask any more questions of Nydia on the bribery issue for fear of its counterproductive effect on his client. This is further demonstrated by the fact that during his summation, when he referred to Nydia’s testimony, defense counsel assiduously avoided making any claim to the effect that Nydia had solicited or considered taking a bribe. Indeed, the subject of the alleged bribe was left unmentioned by defense counsel. Again, as mentioned above, although defense counsel called defendant’s stepson to the stand, he made absolutely no effort, when questioning him, to attack Nydia’s credibility with respect to the alleged bribe. He completely avoided the subject.
In seeking reversal of defendant’s conviction, appellate counsel offers to this court the following claim: “[D]efense counsel demanded to see all other tapes and transcripts in the possession of the D.A.’s office, between Nydia and others, relating to the alleged bribe offer, so that he could, on re-cross examination, impeach Nydia’s redirect testimony” (emphasis added). The record unmistakably refutes the foregoing statement, which is the foundation stone on which defendant’s Rosario argument rests. Trial counsel, who was “in the pit” and, so, was better able than appellate counsel to evaluate and judge the effectiveness of Nydia as a prosecution witness, elected (1) to forego his opportunity for re-cross-examination, and (2) to excuse her from the witness stand, notwithstanding that he knew the contents of one of the transcripts and knew of the existence of the other. He was so completely persuaded that he should not pursue the bribery issue any further with Nydia that he did not even request the other transcript before stating *376that his examination of the witness was completed. Furthermore, as already pointed out, he ignored the subject of the alleged bribe when questioning the stepson and he ignored it when summing up.
As we see it, what we are presented with in this case is a classic example of appellate counsel’s adopting a strategy different from that of trial counsel and, on the strength of the newly adopted strategy, asking for a new trial, notwithstanding that defendant was represented by competent trial counsel at the trial which led to his conviction and even though the trial was conducted fairly. In a word, appellate counsel has sought to manufacture a Rosario issue where such issue was not raised by trial counsel nor passed upon by the trial court. We are not prepared to vote for the reversal of these murder and manslaughter convictions, which are supported by overwhelming evidence, simply because appellate counsel has chosen to take on the role of “Monday morning quarterback”. There is not the slightest reason presented to persuade this court that trial counsel, who presumably had the “feel” of the courtroom, made anything other than an intelligent decision when he chose not to, pursue the bribery issue with Nydia any further.
Our conclusion that trial counsel deliberately steered clear of the bribery issue once he learned that Nydia reported the subject to the District Attorney, and, in cooperation with the District Attorney made tapes of “set up” conversations, cannot be cavalierly dismissed as mere conjecture. Admittedly defense counsel did not, in so many words, say that he was backing off on the bribery issue. One would hardly expect him to do so. But it takes no citation of authorities to establish the proposition that intention can be ascertained from action as well as words. This truism is summed up in an old familiar saying to the effect “What you do speaks so loudly that I cannot hear what you say”. Appellate Judges must bring all their common sense and knowledge to bear on every situation presented to them and scrutinize with care the conduct of parties and their counsel as well as their words in order that justice be done. To us, what trial counsel did during the course of the trial with respect to the bribery issue *377speaks so loudly that we cannot hear what appellate counsel says with respect to the so-called Rosario issue.
Before leaving this point, we think it appropriate to note that defendant in his pro se argument takes a view of the bribery issue which appears to us to be at variance with that of appellate counsel and which lends further weight to our conclusion. In his supplemental brief, defendant claims that he was denied effective assistance of counsel by his trial attorney. One of his assertions of error by trial counsel relates to the matter of the alleged bribe. But defendant does not criticize his counsel for not pursuing the issue with Nydia more diligently. On the contrary, he condemns his counsel for having made a “blunder” by injecting the bribe issue into the case. Defendant, who like his attorney, was present in the courtroom, and, so is better able to assess the impact of that testimony on the jury than appellate counsel can, realized full well that the bribe testimony was not helpful on the issue of Nydia’s credibility and may have damaged whatever slim chance he had for an acquittal. Thus, defendant’s argument, in his own words, is as follows:
“The second instance of ineffectiveness of trial counsel was where defense counsel was questioning a prosecution witness, Nydia Marcano, on cross-examination. Evidently trial counsel had obtained some information that this witness had asked for money for not testifying against the defendant. Counsel, without further investigation, blindly plunged ahead and asked a question related to this information. He was stunned to find out that there was an alleged bribe attempt to the witness, according to Mrs. Marcano’s testimony, one of the defendant’s family had allegedly offered her money not to testify.
“This of course was herasay [sic] testimony that would never have been permitted on the prosecution’s direct case, and opened the door for the prosecution to further inquiry to this very prejudicial testimony. At this juncture, the strategey [sic] of defense counsel backfired, and left the defendant in a position before the jury that surely contributed to his being found guilty, as this evidence was damaging to the defendant.
*378“Defense counsel tried to explain to the Court in colloquy, * * * that the defendant and his family had given him mis-information. Counsel must bear the brunt of this blunder, as it is his responsibility to properly investigate all aspects of the defense strategey [sic], and to fail to interview a prosecution witness, that surely was available, would have prevented such a terrible basic mistake in trial preparation”.
The People, who read the record as we do, respond to defendant’s argument in these words: “The attorney’s handling of the bribery issue * * * [was] the result of calculated trial strategy”.
Appellate counsel asks us to order a new trial for the defendant upon the ground that defendant was denied a fair trial because trial counsel was deprived of the opportunity to question Nydia on the bribery issue as thoroughly as he might otherwise have done if he had seen the second transcript. But defendant himself has made it plain that he does not feel aggrieved because his counsel was not afforded the right to question Nydia with respect to the contents of the second tape. He is annoyed that his counsel even mentioned the subject of a bribe. What defendant is looking for is a new trial where no mention whatever will be made of the bribe offer. Like the Trial Judge, the prosecutor, and defense counsel, the defendant seems to have been convinced that Nydia could not be impeached successfully by further mention of the alleged bribe.
Thus, we are persuaded that the Rosario rule should play no part in the decision of the court. However, assuming, without deciding, that the transcript of the second conversation was Rosario material arid that defense counsel should have been given a copy of the transcript, we nonetheless conclude that the refusal of the court to direct the prosecutor to turn over the transcript of the second conversation did not constitute reversible error.
In People v Consolazio (40 NY2d 446, cert den 433 US 914) and People v Payne (52 NY2d 743), the Court of Appeals rejected defense arguments that the withholding of Rosario material mandated the granting of a new trial. In People v Consolazio (supra, p 454), the court held that the withheld material was “nothing more than duplicative *379equivalents of statements previously turned over to the defense” and that “it was not error to fail to turn over worksheets which would have been cumulative only”. In People v Payne (supra, p 745), the court held that although in the normal course the withheld material “certainly should have been provided along with the other statements by the prosecution witnesses, here the availability of the duplicative material, which in fact was used by the defendant, eliminates both the possibility of prejudice and the asserted ground for reversal”.
A similar result is called for in this case. The taped conversation between the witness and defendant’s wife (the transcript of which defense counsel received at trial) and the taped conversation between the witness and defendant’s stepson which was not given to counsel reveal that the statements made by the witness in both conversations are essentially the same. There is no dramatic, or substantial, difference in them.
In both conversations the witness, acting at the behest of the District Attorney, seeks to elicit confirmation of the fact that the bribe offer made to her was for $500 rather than $170 or $175. The only additional statements the witness makes in the conversation with the stepson are that she will take $500 but not less, and that she wanted the money in order to get an apartment. As we read them, the two conversations are, in essence, the same; that is, they are duplicative and cumulative in nature within the meaning of Consolazio (supra).
Neither of the conversations contains any mention of defendant’s guilt or innocence. Nor do they contain any suggestion that it was Nydia who initiated the talk of a bribe in return for her refraining from testifying. The second conversation in which the witness mentions for the first time the reason for wanting the money hardly allows for the inferences (1) that she solicited the bribe, as defense counsel suggested during cross-examination, and (2) that if she did not receive the money mentioned she would become a hostile witness and give false testimony against the defendant. After examining the transcript of the first conversation which resulted from the District Attorney’s urging, defense counsel wisely chose not to pursue the matter *380of the alleged bribe any further. We see nothing in the transcript of the second conversation, also a product of the District Attorney’s action in the matter, which contains material favorable to the defense, or material significantly different from that of the first conversation, or which would have given defense counsel any avenue of attack on the witness not present in the first conversation. In sum, it is our view that inasmuch as defense counsel had available to him for examination of the witness material which was duplicative of, or cumulative to, that which was withheld, “both the possibility of prejudice and the asserted ground for reversal” are eliminated (People v Payne, 52 NY2d 743, 745, supra; see, also, People v Gladden, 72 AD2d 568; People v Davis, 87 AD2d 597). Accordingly, even if the trial court erred in failing to direct the prosecutor to turn over the transcript of this noneyewitness’ telephone conversation with the defendant’s stepson, that error must be labeled as harmless under Consolazio (supra).
The other points advanced by defendant as reasons for reversal are likewise without merit. Hence, we affirm defendant’s judgment of conviction.